UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1192


NANCY MASSENBURG,

                     Plaintiff - Appellant,

              v.

INNOVATIVE TALENT SOLUTIONS, INC.; LEE AIR CONDITIONERS, INC.,

                     Defendants - Appellees,

              and

ASHLEY HUNT, d/b/a Innovative Talent Solutions; UNNAMED CLIENT
DISCRIMINATORY HIRING POLICY, enforced for, by Ashley; KIM
KORANDO, ITS, Inc. legal representation,

                     Defendants.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:16-cv-00957-D)


Submitted: September 26, 2019                                   Decided: October 8, 2019


Before WILKINSON and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Nancy Massenburg, Appellant Pro Se. Katherine Marie Barber-Jones, HARTZOG LAW
GROUP, Cary, North Carolina; Katie Weaver Hartzog, Katie Terry Jefferson, CRANFILL,
SUMNER & HARTZOG, LLP, Raleigh, North Carolina; Dieter Mauch, HEDRICK
MURRAY BRYSON KENNETT & MAUCH, PLLC, Durham, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Nancy Massenburg appeals the district court’s order granting Innovative Talent

Solutions, Inc.’s (“ITS”) motion for summary judgment, granting Lee Air Conditioners,

Inc.’s (“Lee Air”) motion to dismiss, granting in part ITS’s motion to strike Massenburg’s

second amended complaint, dismissing as moot Massenburg’s motion to compel, striking

Massenburg’s supplemental claims, dismissing as moot Defendants’ remaining motions,

and denying Massenburg’s remaining motions. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Massenburg v. Innovative Talent Sols., Inc., No. 5:16-cv-00957-D (E.D.N.C. Feb. 4,

2019). ∗ We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




      ∗
         The fact that Massenburg filed her Equal Employment Opportunity Commission
charge against Lee Air after she added Lee Air as a Defendant in the civil action was not a
sufficient ground on which to dismiss the discrimination claim brought against Lee Air
pursuant to Title VII of the Civil Rights Act of 1964 (Title VII), as amended, 42 U.S.C.A.
§§ 2000e to 2000e-17 (West 2012 & Supp. 2018). See Henderson v. E. Freight Ways, Inc.,
460 F.2d 258, 260 (4th Cir. 1972) (providing that, when right-to-sue letter is issued prior
to dismissal of case, it “validate[s] the pending action”). However, we conclude that any
error was harmless because Massenburg’s Title VII claim against Lee Air is time-barred.
See 42 U.S.C.A. § 2000e-5(e)(1).

                                            3